DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 13-17 are pending in the application with claims 15-17 withdrawn. Claims 1 and 13-14 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2021 has been entered.

Response to Arguments
Applicant's amendments to the claims overcome the claim objection of record.

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED 

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/128950 (“Takahashi”) in view of US Publication No. 2017/0159186 (“Burke”).

Regarding claims 1 and 13, Takahashi discloses (see Fig. 3) a composite silicon carbide cladding (31) in a light water nuclear reactor comprising:
an innermost layer formed of a silicon carbide substrate, the silicon carbide substrate having an outer surface (p. 5, para. 3; “The fuel cladding 31 shown in FIG. 3 uses a SiC/SiC composite as a base material”); and
	a coating applied to the outer surface of the silicon carbide substrate (p. 5, para. 3; “an appropriate environment-resistant shielding coating is applied to the surface [of the SiC / SiC composite base material]”).

	Takahashi is silent as to the material of the environmental shielding coating. 

	Burke teaches (see Fig. 2) a nuclear cladding (21) comprising a coating (29, 35) wherein the coating comprises an aluminum bonding layer (29) applied to the outer surface of an innermost layer (23) ([0023]; Burke’s layer 29 may be made of alumina which is aluminum oxide) and a FeCrAl alloy coating (35) applied to the aluminum bonding layer ([0028]).


The combination of Takahashi-Burke teaches the coating comprises an aluminum bonding layer applied to the outer surface of the silicon carbide substrate and an FeCrAl alloy coating applied to the aluminum bonding layer (Takahashi, Fig. 3, p. 5, para. 3; Burke, [0023], [0026], [0029]; Takahashi discloses a silicon carbide substrate having a coating applied to the outer surface of the substrate; Burke teaches using aluminum for Takahashi’s coating and depositing a FeCrAl alloy coating on the aluminum coating; therefore Takahashi in view of Burke teaches the claimed coating). The skilled artisan would find no surprising results by combining the SiC base of Takahashi with the Al/FeCrAl coating of Burke. The use of these materials for fuel claddings is well-known and their combination produces a predictable outcome.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Burke in view of “Enhanced pool boiling critical heat flux with a FeCrAl layer fabricated by DC sputtering” (“Seo”) and “Versatile Oxide Films Protect FeCrAl .

Regarding claims 1 and 14, the limitation “wherein the coating comprises[:…] [an/the] intermixed coating comprising [an/the] Al4C3+Si and Fe-Al alloy applied to the outer surface of the silicon carbide substrate” is interpreted as an intended/desired result of heat treating a coating comprising an aluminum layer on the outer surface of the silicon carbide substrate and a FeCrAl alloy coating applied to the aluminum layer at a temperature from 500°C to 600°C in view of [0014]-[0015] and [0030] of the instant specification. The specification discloses that the claimed intermixed coating is a layer that will form when heating an aluminum layer on a silicon carbide substrate and a FeCrAl layer on the aluminum layer between 500°C to 600°C ([0014]-[0015], [0030]).

Takahashi discloses (see Fig. 3) a composite silicon carbide cladding (31) in a light water nuclear reactor comprising:
an innermost layer formed of a silicon carbide substrate, the silicon carbide substrate having an outer surface (p. 5, para. 3; “The fuel cladding 31 shown in FIG. 3 uses a SiC/SiC composite as a base material”); and
	a coating applied to the outer surface of the silicon carbide substrate (p. 5, para. 3; “an appropriate environment-resistant shielding coating is applied to the surface [of the SiC / SiC composite base material]”).

	Takahashi is silent as to the material of the environmental shielding covering. 


	A POSA would have found it obvious to modify the environment-resistant shielding coating of Takahashi in view of the coating teachings of Burke because Burke teaches the aluminum coating “allows for limited but finely divided arrested local cracking … while effectively retaining much of the strength and stiffness” and the FeCrAl alloy coating “provides a chemical and physical barrier to ingress of the liquid coolant to the fiber weave of the intermediate layer 29” ([0023], [0028]).

	Although Burke further teaches heating the coatings ([0029]), Burke does not explicitly teach the temperature of the heat treatment being precisely between 500°C and 600°C.

Seo teaches using FeCrAl for nuclear fuel claddings and further teaches heating the FeCrAl at a variety of temperatures including 600 °C (Abstract, p. 1295; “The temperature of the substrate stage could be controlled to heat up the substrate to a maximum temperature of 600 °C”).



	The combination of Takahashi-Burke-Seo teaches the coating comprises an intermixed coating comprising an Al4C3+Si and Fe-Al alloy applied to the outer surface of the silicon carbide substrate (Takahashi, Fig. 3, p. 5, para. 3; Burke, [0023], [0026], [0029]; Seo, p. 1295; Takahashi discloses a silicon carbide substrate having a coating applied to the outer surface of the substrate; Burke teaches using aluminum for Takahashi’s coating and depositing a FeCrAl alloy coating on the aluminum coating; Seo teaches heat treating the coating to a temperature of 600 °C; therefore Takahashi in view of Burke further in view of Seo teaches the claimed intended result of an intermixed Al4C3+Si and Fe-Al alloy applied to the outer surface of the silicon carbide substrate as discussed above in view of [0014]-[0015] and [0030] of the specification). 

	Burke teaches forming a protective oxide layer on the outer surface of the FeCrAl alloy coating ([0029]), but does not explicitly disclose the oxide layer is Cr2O3.

2O3 coating on an outer surface of a FeCrAl alloy (p. 178; “The way the FeCrAl alloys work is by the initial formation of a Cr2O3 oxide on the surface”).

It would have been obvious to a POSA to apply a Cr2O3 coating as taught by Rebak to the FeCrAl alloy coating of Takahashi-Burke-Seo because Rebak teaches the Cr2O3 “provides protection against oxidation in air or in steam to all stainless steels and FeCrAl alloys” (p. 178).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646